DETAILED ACTION
Response filed on 3/21/2022 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status
Claims 4 and 21 are canceled.
Claims 1-2, 5-8, 12, 18-19, 22-27, and 29-30 are amended.
Claims 1-3, 5-20, and 22-30 are pending for examination.
Response to arguments
Re: Claim objection
In view of amendment to the claims, claim objection is withdrawn.
Re: 35 U.S.C. §101 rejection
In view of amendment to the claims, §101 rejection is withdrawn
Re: 35 U.S.C. §103 rejection
Applicant’s arguments filed on 3/21/2022 has been considered but is moot in view of introduction  of new prior art for rejection of amended claims.
35 U.S.C. §103 rejection is not withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.











Claims 1-3, 8-9, 18-20, 25, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu et al. (US 2019/0044689 A1), hereinafter “Yiu” in view of Lee et al. (WO-2021020903-A1), hereinafter “Lee” and further in view of Comsa et al (WO 2019 /165224 A1), hereinafter “Comsa”.
Claims 1, 18, 29, and 30:
Regarding claim 1, Yiu teaches ‘an apparatus for wireless communication’ (Yiu: Fig. 4A, UE 401), comprising: ‘at least one processor’ (Yiu: [0213] Example 17 is an apparatus for a user equipment (UE) device, comprising baseband circuitry having a radio frequency (RF) interface and one or more processors”) ‘coupled with the memory’ (existence of memory is implied) and ‘configured to: receive signaling configuring the apparatus with a plurality of bandwidth parts (BWPs)’ (Yiu: [0197], “The one or more processors are configured to generate a bandwidth part (BWP) configuration for a user equipment (UE) device, where the BWP configuration includes an initial BWP for the UE device; and provide the BWP configuration to the UE device using the RF interface”; see Fig. 4A; Clm. 5, “the BWP configuration includes downlink and uplink BWP configurations for one or more downlink BWPs and one or more uplink BWPs”; receipt by the user equipment is implied). 
Yiu however fails to expressly teach, ‘determine, from the plurality of BWPs, a preferred BWP based on an amount of radio frequency (RF) performance degradation associated with one or more of the configured plurality of BWPs; wherein the preferred BWP is further determined by evaluating impact of self-interference on the configured plurality of BWPs, and selecting the preferred BWP based on the evaluation; and signal the preferred BWP to a network entity. 
Analogous prior art Lee in the same field of endeavor teaches, ‘wherein the preferred BWP is further determined by evaluating impact of self-interference on the configured plurality of BWPs’ (Lee: Pg. 22, lines 46-51, “the number of N-BWP candidates (and/or starting point) may be information obtained based on the state of the N-BWP determined by the UE by performing the aforementioned interference sensing or CBR measurement. In this case, the UE may transmit information on the number of N-BWP candidates (and/or starting point) in a preferred order. For example, the UE may transmit starting point information of each N-BWP candidate in the order of preferred N-BWP candidates”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Lee with that of Yiu motivated by reduction of performance degradation, as disclosed by Lee, “if all the UEs use a relatively large number of resources in a situation in which many UEs are concentrated in a specific region at a specific time, overall performance may be greatly degraded due to mutual interference. Therefore, the UE needs to observe the channel conditions” (Lee: Pg. 17, lines 45-48).
Combination of Yiu and Lee however fails to teach, ‘selecting the preferred BWP based on the evaluation; and signal the preferred BWP to a network entity’
Comsa in the same field of endeavor teaches ‘selecting the preferred BWP based on the evaluation; and signal the preferred BWP to a network entity’ (Comsa: [0096], “One or more of CSI reporting types may be used for inter-BWP measurement. The CSI reporting types may include, but are not limited to, any of the following CSI reporting types: a strongest BWP indicator (SBI); a required measurement timer window (rMTW); a CSI reporting periodicity type; and/or a low BWP indicator (LBI). The SBI may also be referred to as a preferred BWP indicator (PBI), a BWP indicator (Bl), or a selected BWP indicator. The SBI may be used to indicate a BWP identity that may has a highest measurement result (e.g., L 1-RSRP, CQI, averaged L 1-RSRP, or wideband CQI) or that may be a BWP selected by a WTRU for the BWP switch (e.g., the BWP preferred by the WTRU for the BWP switch).”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Comsa with that of the combination of Yiu and Lee  with a motivation to choose the best BWP for BWP switch, as stated above in [0096] and that the interference management may be for self-interference as disclosed by Comsa, “The full duplex radio may include an interference management unit to reduce and or substantially eliminate self-interference” (Comsa: [0040]).

Regarding claim 18, it is method implemented by the device of claim 1. Claim is a change in category with respect to claim 1. Claim elements are discussed above in claim 1.
Claim is rejected based on rejection of claim 1.
Regarding claim 29, it is for a device for wireless communication, comprising:
means for receiving means for receiving signaling configuring, means for determining, from the plurality of BWPs, a preferred BWP, and  means for signaling the preferred BWP. 
Claim 1 above discussed apparatus implementing method of claim 18. Different means for achieving the above purposes are implied.
Claim is rejected based on rejection of claim 1.
Regarding claim 30, it is for a non-transitory computer readable medium. Claim is a change in category with respect to claim 1. Claim elements are discussed above in claim 1.
Claim is rejected based on rejection of claim 1.

	Claims 2 and 19:
Regarding claim 2, combination of Yiu, Lee and Comsa teaches ‘the apparatus of claim 1’ (discussed above), ‘wherein the preferred BWP is further determined based on at least one of detected RF performance degradation or predicted RF performance degradation’ (discussed above in claim 1 as the preferred BWP selection is done by interference sensing or CBR measurement, interference being directly related to performance degradation).
Regarding claim 19, it is for a method implemented by device of claim 2. Claim is a change in category with respect to claim 2. Claim elements are discussed above in claim 2.
Claim is rejected based on rejection of claim 2.

Claims 3 and 20:
Regarding claim 3, combination of Yiu, Lee and Comsa teaches the apparatus of claim 1 (discussed above).
Regarding claim element, ‘wherein the preferred BWP is signaled via at least one of radio resource control (RRC) signaling or a medium access control (MAC) control element (CE)’, though Yiu, Lee or Comsa does not expressly teach the claim, it would have been obvious to one of ordinary skill in the art from the disclosure by Lee, “The Radio Resource Control (RRC) layer is defined only in the control plane. The RRC layer is in charge of controlling logical channels, transport channels, and physical channels in relation to configuration, reconfiguration, and release of radio bearers” (Lee: Pg.8, lines 6-8), that RRC signaling may be used for communicating to the base station regarding p0referred BWP.
Regarding claim 20, it is for a method implemented by device of claim 3. Claim is a change in category with respect to claim 3. Claim elements are discussed above in claim 3.
Claim is rejected based on rejection of claim 3.

Regarding claim 8, combination of Yiu, Lee and Comsa teaches the apparatus of claim 1 (discussed above).
Yiu teaches, ‘wherein the at least one processor is further configured to: evaluate center frequencies of the configured plurality of BWPs’ (Yiu: Clm. 27, “the SS block for the cell and one or more SS blocks for one or more additional cells are located on the same center frequency and the one or more processors are configured to measure the cell and the one or more additional cells using the same center frequency”).
Claim element, ‘select the preferred BWP based on the evaluation’ is obvious outcome of the evaluation because the evaluation/measurement is performed to generate list of preferred BWPs as disclosed by Lee and by Comsa as discussed above in claim 1.

Regarding claim 9, combination of Yiu, Lee and Comsa teaches the apparatus of claim 8 (discussed above).
Yiu teaches use of VCO, “In some embodiments, frequency input can be provided by a voltage controlled oscillator (VCO)” ([0065]). 
Though not directly taught by Yiu, Lee, or Comsa, ‘wherein selecting the preferred BWP comprises selecting a BWP that results in a voltage controlled oscillator (VCO) frequency that eliminates or reduces an impact of VCO pulling’, the teaching by Yiu regarding use of VCO necessitates to reduce the effect of VCO pulling, i.e., change in frequency based on change of load impedance. Therefore, it would have been obvious to one or ordinary skill in the art to prefer a BWP which reduces impact of VCO pulling.
Regarding claim 25, combination of Yiu, Lee and Comsa teaches the method of claim 18 (discussed above). 
Claim, ‘wherein determining the preferred BWP further comprises: evaluating center frequencies of the configured plurality of BWPs’ (discussed above in claim 8); and 
‘selecting the preferred BWP based on the evaluation, wherein selecting the preferred BWP comprises selecting a BWP that results in a voltage controlled oscillator (VCO) frequency that eliminates or reduces an impact of VCO pulling’ (discussed above in claim 9).













Claims 5-7 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Yiu, Lee, and Comsa as applied to claim 1 above, and further in view of YANG et al. (US 2020/0275503 A1), hereinafter “Yang”.
Claims 5 and 22:
Regarding claim 5, combination of Yiu, Lee and Comsa and Yang teaches the apparatus of claim 1 (discussed above).
Combination of Yiu, Lee and Comsa may not expressly teach, but analogous prior art Yang teaches, ‘wherein a BWP with less impact of self-interference than one or more other BWPs is selected as the preferred BWP’ (Yang: [0032] At 102, a usage priority of the sub-band is determined according to the internal interference level during simultaneous data transmission and reception through the sub-band and the second cell; see also Fig. 1, step 102).
A person of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to combine teaching of Yang with that of Yiu and Lee to achieve, “data transmission reliability and throughput may further be improved”, as disclosed by Yang ([0023], lines 14-15).

Regarding claim 22, it is for a method implemented by device of claim 5. Claim is a change in category with respect to claim 5. Claim elements are discussed above in claim 5.
Claim is rejected based on rejection of claim 5.

Claims 6 and 23:
Regarding claim 6, combination of Yiu, Lee, and Comsa teaches the apparatus of claim 1 (discussed above).
 Yang teaches, ‘wherein the evaluation comprises dynamically monitoring a receiver while transmitting on the configured plurality of BWPs’ (Yang: [0023], line 10, “dynamic subband allocation” implies dynamically monitoring).
Regarding claim 23, it is for a method implemented by device of claim 6. Claim is a change in category with respect to claim 6. Claim elements are discussed above in claim 6.
Claim is rejected based on rejection of claim 6.

Claims 7 and 24:
Regarding claim 7, combination of Yiu, Lee and Comsa teaches the apparatus of claim 1 (discussed above).
 	Yang teaches, ‘wherein the at least one processor is further configured to determine the preferred BWP by changing a transmit BWP to reduce RF degradation on a current receive BWP’ (Yang: [0023], line 10, “dynamic subband allocation” implies dynamically changing transmit BWP. Dynamic allocation is based on purpose to reduce self-interference as disclosed above in claim 4. Self- interference creates RF degradation).
Regarding claim 24, it is for a method implemented by device of claim 7. Claim is a change in category with respect to claim 7. Claim elements are discussed above in claim 7.
Claim is rejected based on rejection of claim 7.

Claims 10-11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Yiu and Lee as applied to claim 1 above, and further in view of Almalfouh et al. (), hereinafter “Almalfouh”.
Regarding claim 10, combination of Yiu, Lee, and Comsa teaches the apparatus of claim 1 (discussed above).
Combination of Yiu, Lee, and Comsa however fails to teach, ‘wherein determining the preferred BWP is based, at least in part, on consideration of thermal constraints associated with the configured plurality of BWPs’.
Almalfouh in the same field of endeavor teaches, ‘wherein determining the preferred BWP is based, at least in part, on consideration of thermal constraints associated with the configured plurality of BWPs’ ([0072], lines 5-10, “it may be helpful for the wireless device to be able to request or indicate a preferred BWP with a relatively small bandwidth, e.g., in order to limit the battery current drain during a window of time during which the wireless device is operating under peak-power or thermal constraints”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Almalfouh with that of Yiu, Lee, and Comsa, so as to avoid overheating or system shutdown, as disclosed by Almalfouh, “when a wireless device is operating in a thermal mode (e.g., to mitigate thermal/overheating conditions) or a peak power mode (e.g., to avoid operating at voltage levels that could cause a battery voltage brownout or forced system shutdown) ([0072], lines 1-5).

Regarding claim 11, combination of Yiu, Lee, and Comsa teaches the apparatus of claim 9 (discussed above).
The claim, ‘wherein determining the preferred BWP is based on prior information regarding thermal constraints for the configured plurality of BWPs for one or more certain apparatus configurations’, is obvious based on discussion above in claim 10 that preference not to be given to BWP with prior information regarding thermal constraints.

Regarding claim 26, combination of Yiu, Lee, and Comsa teaches the method of claim 18 (discussed above). 
The claim, ‘wherein determining the preferred BWP is further based, at least in part, on consideration of thermal constraints associated with the configured plurality of BWPs, wherein determining the preferred BWP is based on prior information regarding thermal constraints for the configured plurality of BWPs for one or more certain UE configurations’ is discussed above in claims 10 and 11.

Claims 12-17 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Yiu, Lee, and Comsa as applied to claim 1 above, and further in view of Wang et al. (WO-2021042310-A1), hereinafter “Wang”.
Regarding claim 12, combination of Yiu, Lee, and Comsa teaches the apparatus of claim 1 (discussed above).
Combination of Yiu, Lee, and Comsa however fails to teach, apparatus ‘further comprises: multiple subscriber identity modules (SIMs)’.
Wang in the same field of endeavor teaches, apparatus comprises ‘multiple subscriber identity modules (SIMs)’ (Wang: Pg. 1, last line – Pg. 2, 1st line, “The terminal can support multiple SIM cards, so that different SIM cards can be used to access different communication systems”); and 
The claim, ‘wherein the at least one processor is further configured to determine the preferred BWP based, at least in part, on one or more multi-subscriber-identification-module (MSIM) considerations’, is obvious based on the teachings by Wang. (Wang: Pg.3, lines 9-12, “the BWP activated on the first cell and/or the BWP activated on the second cell can be indicated by the bit sequence. On the BWP activated by the first cell, the terminal can communicate with the first cell. On the BWP activated by the second cell, the terminal can communicate with the second cell”; use of different BWPs for connecting to different cells imply that the BWPs are selected based on the SIM cards”), and 
“a first network device generates first information, the first information includes a first parameter for a terminal to communicate with the first network device on a first cell, and the first parameter indicates The terminal communicates on the second cell; the first cell corresponds to the first user identification card of the terminal, and the second cell corresponds to the second user identification card of the terminal” (Wang: Pg.3, lines 45-49).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Wang with that of the combination of Yiu, Lee, and Comsa so as to support multiple subscriber identity modules so as to connect to different cells as discussed above.

Regarding claim 13, combination of Yiu, Lee, Comsa and Wang teaches the apparatus of claim 12(discussed above).
 Wang teaches, ‘wherein the one or more MSIM considerations relate to capability of the apparatus to support different MSIM communications modes’ (Wang: Pg. 14, line 29, “the first parameter indicates a cell activation mode or a BWP activation mode”).

Claims 14 and 28:
Regarding claim 14, combination of Yiu, Lee, Comsa and Wang teaches the apparatus of claim 13 (discussed above).
Wang teaches, ‘wherein the one or more MSIM considerations comprise whether the apparatus supports at least one of simultaneous reception or simultaneous transmission on multiple SIMs’ (Wang: When the receiving capability of the terminal in the first cell is lower than the maximum receiving capability supported by the terminal, the first subscriber identification card and the second subscriber identification card that support the terminal can share the receiving channel of the terminal, thereby supporting the terminal in the first cell and Data is simultaneously received on the second cell. When the sending capacity of the terminal in the first cell is lower than the maximum sending capacity supported by the terminal, the first subscriber identification card and the second subscriber identification card supporting the terminal can share the sending channel of the terminal, thereby supporting the terminal in the first cell and simultaneously send data on the second cell”).
Regarding claim 28, it is for a method implemented by device of claim 14. Claim is a change in category with respect to claim 14. Claim elements are discussed above in claim 14.
Claim is rejected based on rejection of claim 14.

Regarding claim 15, combination of Yiu, Lee, Comsa and Wang teaches the apparatus of claim 13 (discussed above).
Though not expressly taught by Wang, ‘wherein the one or more MSIM considerations depend on certain band combinations’, it would have been obvious to a person of ordinary skill in the art, from the disclosure, “The BWP is a group of continuous RB resources on the carrier, and the BWP can be configured for the terminal for uplink or downlink transmission. One serving cell in the new radio (NR) Rel-15 can configure up to 4 BWPs for one terminal” (Wang: Pg.7, lines 43-45), that band one or more MSIM combinations will depend on band combinations, the combination of the configured BWPs.

Regarding claim 16, combination of Yiu, Lee, Comsa and Wang teaches the apparatus of claim 15 (discussed above).
Wang teaches, ‘wherein the at least one processor is configured to select a preferred BWP which allows the apparatus to operate a same transceiver for different bands’ (When the transceiver capability of the terminal to communicate on the first cell is lower than the maximum transceiver capability of the terminal, the terminal communicates with the first network device through the first cell. At the same time, it can also communicate with the second network device through the second cell; different bands are implied because of using different BWPs for communication with different networks).

Regarding claim 17, combination of Yiu, Lee, Comsa and Wang teaches the apparatus of claim 15 (discussed above).
 Wang teaches, ‘wherein the at least one processor is configured to select a preferred BWP which allows the apparatus to operate a same transceiver for different component carriers in a carrier aggregation (CA) mode’ (Wang: Pg. 9, lines 23-24, “The communication system shown in Figure 1 can support the CA scenario shown in Figure 3. CA is an aggregation of two or more component carriers (CC) to support a larger transmission bandwidth; use of same transceiver is discussed above in claim 16).
Regarding claim 27, combination of Yiu, Lee, and Comsa teaches the method of claim 18 (discussed above).
The claim element, ‘wherein: the UE supports multiple subscriber identity modules (SIMs)’ (discussed above in claim 12); and 
‘determining the preferred BWP is based, at least in part, on one or more multi- subscriber-identification-module (MSIM) considerations, wherein the one or more MSIM considerations relate to capability of the UE to support different MSIM communications modes’ (discussed above in claim 13).
Conclusion




Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462               

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462